DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set January 13, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1).
As to claim 1: Shin discloses a shift register (Fig. 9, “a shift register ST2”), comprising: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register (Fig. 9, “an input circuit 210” including “a first control terminal 303” electrically connected to “a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal SP” of 
a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Fig. 9, a shift signal output terminal electrically connected to a third node, “a first scan line S22” and “a shift signal input terminal SP” of a lower-level shift register ST3”, respectively, wherein the third node is located between the input circuit and the invert circuit);
an invert output circuit, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal VGH, a sixth signal input terminal electrically connected to the second power source terminal VGL, and “a scan signal output terminal S1i” electrically connected to “a second scan line S12”);
wherein the input circuit is configured to output a first voltage signal to the first scan line and to drive the invert output circuit to output a second voltage signal to the second scan line; and the first voltage signal is different from the second voltage signal (Figs. 4, 9, the input circuit 310 is configured to output “a first voltage signal So” to the first scan line S22 and to drive the invert output circuit 220 to output “a second voltage signal Sd” to the second scan line S12; and the first voltage signal is different from the second voltage signal); and 

Shin does not expressly disclose a detail of the driving circuit. However, Shin also teaches a details of a driving circuit of a shift register comprises an input circuit including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register (Fig. 6, “a driving circuit 210a” of “a shift register ST” includes “a first signal input terminal 304” electrically connected to “a first power source terminal VCH” of the shift register); a second signal input terminal electrically connected to a second power source terminal of the shift register (Fig. 6, “a second signal input terminal 305” electrically connected to “a second power source terminal VGL” of the shift register); and a first output terminal electrically connected to a first node and a second output terminal electrically connected to a second node, to control potentials of the first node and the second node (Fig. 6, a first output terminal electrically connected to “a first node N1” and a second output terminal electrically connected to “a second node N2”, to control potentials of the first node and the second node); a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node (Fig. 6, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, “a fourth signal input terminal 303” electrically connected to 
As to claim 2: Shin discloses one level shift register drives a row of pixel circuits (Fig. 7 shows one level shift register drives a row of pixel circuits); the row of pixel circuits includes a first scan terminal and a second scan terminal; the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits; and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits (Fig. 7 shows the row of pixel circuits includes a first scan terminal and a second scan terminal; the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits; and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits; ¶0156-0170).  
As to claim 12: Shin discloses the first power source terminal is a high-level signal terminal; and the second power source terminal is a low-level signal terminal (Fig. 6, the first power source terminal is a high-level signal terminal VGH; and the second power source terminal is a low-level signal terminal VGL).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), as applied to claim 1 above, and further in view of Cho et al (US 2007/0297559 A1).
As to claim 5: Shin discloses the input circuit includes a first switch, a second switch, a third switch, a fourth switch, a fifth switch, and a first capacitor (Fig. 6, “a first 
the first switch includes a control terminal electrically connected to the first node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to an input terminal of the second switch (Fig. 6, the first switch P4 includes a control terminal electrically connected to the first node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to an input terminal of the second switch P3); 
the second switch incudes a control terminal electrically connected to the first clock signal terminal, and an output terminal is electrically connected to a control terminal of the fourth switch (Fig. 6, the second switch P3 includes a control terminal electrically connected to the first clock signal terminal 303, and an output terminal is electrically connected to a control terminal of the fourth switch P7); 
the fourth switch includes an output terminal electrically connected to the first node (Fig. 3, the fourth switch P7 includes an output terminal electrically connected to the first node N1); 
the third switch includes a control terminal electrically connected to the second clock signal terminal, an output terminal electrically connected to the control terminal of the fourth switch, an input terminal electrically connected to the shift signal input terminal (Fig. 3, the third switch P2 includes a control terminal electrically connected to the second clock signal terminal CLK1, an output terminal electrically connected to the control terminal of the fourth switch P7, an input terminal electrically connected to the shift signal input terminal SSP1), 

the sixth switch includes a control terminal electrically connected to the second power source terminal, and an input terminal electrically connected to the output terminal of the third switch, and an output terminal electrically connected to the second node (Fig. 6, the sixth switch P1 includes a control terminal electrically connected to the second power source terminal VGL, and an input terminal electrically connected to the output terminal of the third switch P2, and an output terminal electrically connected to the second node N2); and
the first capacitor is coupled between the first power source terminal and the first node (Fig. 6, the first capacitor C2 is coupled between the first power source terminal 304 and the first node N1).
Shin does not expressly disclose the fourth switch includes an input terminal electrically connected to the shift register input terminal. However, Cho teaches a shift register comprises an input circuit including a fourth switch, wherein the fourth switch includes an input terminal electrically connected to a shift signal input terminal and an output terminal electrically connected to a first node (Figs. 2, 15, “a shift register ST1” comprises an input circuit including “a fourth switch 400”, wherein the fourth switch includes an input terminal electrically connected to “a shift signal input terminal Vst” and .

Claim(s) 6, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), in view of Cho et al (US 2007/0297559 A1), as applied to claim 1 above, and further in view of Kim et al (US 2014/0355733 A1).
As to claim 6: Shin and Cho do not expressly disclose the input circuit further comprises: a seventh switch, including a control terminal electrically connected to the second clock signal terminal, and being coupled between the shift signal input terminal and the input terminal of the third switch. However, Kim teaches a shift register comprises an input circuit, wherein a first switch and a second switch are connected in series, wherein a control terminal of the first switch and a control terminal of the second switch are connected to a second clock signal terminal, and the first switch being coupled between a shift signal input terminal and the input terminal of the second switch (Fig. 6, “a shift register 110_n” comprises “an input circuit 220” including “a first switch M5” and “a second switch T2” are connected in series, wherein a control terminal of the first switch and a control terminal of the second switch are connected to “a second clock signal terminal CLK2” and the first switch M5 being coupled between a shift signal input terminal N1” and “an input terminal of the second switch T2”; ¶0097). It would have 
As to claim 11: Shin discloses each switch includes a PMOS transistor (Fig. 6 shows each switch includes a PMOS transistor).  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), as applied to claim 1 above, and further in view of Jeong et al (US 2009/0225068 A1) and Kitani et al (US 2004/0104882 A1).
As to claim 8: Shin discloses the invert output circuit a thirteenth switch, including a control terminal electrically connected to the third node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to the scan signal output terminal; and a fourteenth switch, an input terminal electrically connected to the second power source terminal, and an output terminal electrically connected to the scan signal output terminal (Fig. 4, “a thirteenth switch M1”, including a control terminal electrically connected to the third node, an input terminal electrically connected to the first power source terminal VGH, and an output 
Shin does not expressly discloses the invert output circuit further comprises: a tenth switch, including a control terminal electrically connected to the third node, an input terminal electrically connected to the first power source terminal, and an output terminal electrically connected to an input terminal of a twelfth switch; wherein the transistor includes an eleventh switch, including an output terminal electrically connected to the input terminal of the twelfth switch; a twelfth switch, including a control terminal electrically connected to the second power source terminal, and an output terminal electrically connected to a control terminal of a fourteenth switch; and a third capacitor, coupled between the control terminal of the fourteenth switch and the scan signal output terminal. However, Jeong teaches a shift register circuit comprises an input circuit and an output circuit, wherein the output circuit comprising a tenth switch, an eleventh switch; a thirteenth switch; a fourteenth switch; and a capacitor; wherein the tenth switch, including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal electrically connected to a first power source terminal and an output terminal electrically connected to an output terminal of an eleventh switch; the eleventh switch, including a control terminal electrically connected to a clock signal terminal, an input terminal electrically connected to a second power source terminal, and an output terminal electrically connected to the output terminal of the tenth switch; the thirteenth switch, including an input terminal electrically connected 
Shin and Jeong do not expressly disclose a twelfth switch, including a control terminal electrically connected to the second power source terminal, an input terminal electrically connected to the output terminal of the tenth switch, and an output terminal electrically connected to a control terminal of the fourteenth switch. However, Kitani teaches a shift register comprises an input circuit and an output circuit, wherein an .

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), in view of Jeong et al (US 2009/0225068 A1) and Kitani et al (US 2004/0104882 A1), hereinafter Shins, as applied to claim 8 above, and further in view of LI et al (CN 106847159).
As to claim 9: Shins does not expressly disclose the invert output circuit further includes: -29-Attorney Docket No. 00189.0420.OQUSa fifteenth switch, including a control terminal electrically connected to the third node, and being coupled between the output terminal of the tenth switch and the input terminal of the twelfth switch. However, Li teaches a shift register comprises an input circuit and an output circuit, wherein the output circuit including a tenth switch and a fifteenth switch, wherein the tenth switch including a control terminal electrically connected to a node of an output terminal of the input circuit, an input terminal .

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), in view of Jeong et al (US 2009/0225068 A1) and Kitani et al (US 2004/0104882 A1), hereinafter Shins, as applied to claim 8 above, and further in view of WANG et al (CN 104766587 A).
As to claim 10: Shins does not expressly disclose the invert output circuit further comprises: a fourth capacitor, including a first plate electrically connected to the scan signal output terminal, and a second plate being grounded; and a first resistor, coupled between the scan signal output terminal and the third capacitor. 
However, Wang teaches a shift register comprises a capacitor, including a first plate electrically connected to a scan signal output terminal, and a second plate being grounded; and a resistor, coupled between the scan signal output terminal and the capacitor (Fig. 6, a shift register comprises “a capacitor Cb”, including a first plate electrically connected to “a scan signal output terminal GA_N”, and a second plate being grounded VSS; and “a resistor R1”, coupled between the scan signal output terminal GA_N and the capacitor Cb). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Shins to implement a resistor and a fourth capacitor at the scan signal output terminal, such that the invert output circuit further comprises: a fourth capacitor, including a first plate electrically connected to the scan signal output terminal, and a second plate being grounded; and a first resistor, coupled between the scan signal output terminal and the third capacitor as taught by Wang. The motivation would have been in order to solve the problem that the conventional GOA circuit cannot provide a compensation signal (Wang: abstract).

Claim(s) 13-19,  is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), in view of PARK et al (US 2015/0138180 A1).

As to claim 13: Claim 13 is another version claim of claim 1. The prior art Shin discloses a shift register circuit, comprising: a plurality of multi-level cascaded shift registers (Fig. 9, “a shift register circuit 110’”, comprising: “a plurality of multi-level cascaded shift registers; Abstract, ¶0165-0168), wherein each shift register of the plurality of multi-level cascaded shift registers includes: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register; a first signal input terminal electrically connected to a first power source terminal of the shift register; a second signal input terminal electrically connected to a second power source terminal of the shift register; and a first output terminal electrically connected to a first nodeAttorney Docket No.: 00189.0420.0OUS and a second output terminal electrically connected to a second node, to control potentials of the first node and the second node (Figs. 6, 9, “a driving circuit 210” comprises “an input circuit 310”, including “a first control terminal 304” electrically connected to “a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal SP” of the shift register is electrically connected to “a shift signal output terminal of an upper-level shift register ST1”; “a first signal input terminal 304” electrically connected to “a first power source terminal VGH” of the shift register; “a second signal input terminal 305” electrically connected to “a second power source terminal of the shift register VGL”; and a first output terminal electrically connected to “a 
a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node, and a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Figs. 6, 9, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, a fourth signal input terminal electrically connected to the first clock signal terminal CLK2, a third control terminal electrically connected to the first node N1, a fourth control terminal electrically connected to the second node N2, and “a shift signal output terminal 211” electrically connected to a third node, “a first scan line S21” and “a shift signal input terminal SP” of “a lower-level shift register ST3”, respectively); and 
an invert output circuit, including a fifth control terminal electrically connected to the third node, a sixth control terminal of a transistor physically connected to a third clock signal terminal, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal of the transistor electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal electrically connected to the third node, a fifth signal input terminal electrically connected to the first power source terminal VGH, a sixth signal input 
wherein the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to drive the invert output circuit to output a second voltage signal to the second scan line (Figs. 4, 6, 9 the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output “a first voltage signal So” to the first scan line S22” and to drive the invert output circuit 220 to output “a second voltage signal Sd” to the second scan line S12); 
the first voltage signal is different from the second voltage signal; and phases of the first voltage signal and the second voltage signal are always opposite (Figs. 4, 9, the first voltage signal So is different from the second voltage signal Sd; and phases of the first voltage signal So and the second voltage signal Sd are always opposite (Figs. 4, 9 show the first voltage signal is different from the second voltage signal; and phases of the first voltage signal and the second voltage signal are always opposite; Abstract). 
Shin does not expressly disclose the invert output circuit comprises a sixth control terminal of a transistor physically connected to a third clock signal terminal. However, Park teaches a shift register comprises an invert output circuit, wherein the invert output circuit includes a sixth signal input terminal of a transistor physically connected to a third clock signal (Figs. 5-6, “a shift register STG1” comprises “an invert output circuit BL2”, wherein the invert output circuit includes “a sixth control terminal of a transistor T17” physically connected to “a third clock signal terminal ECLK5”). It would 
As to claim 14: Claim 14 is another version claim of claim 13. The prior art Shin and Park disclose a display panel (Shin: Fig. 7, “a display panel 10’”), comprising: 
a display area (Shin: Fig. 7, “a display area”); and 
a non-display area (Shin: Fig. 7, “a non-display area”), wherein:
the display area includes a plurality rows of pixel circuits (Shin: Fig. 7, the display area includes “a plurality rows of pixel circuits PXL’”); 
the non-display area includes a plurality of multi-level cascaded shift registers (Shin: Figs. 7, 9, the non-display area includes “a plurality of multi-level cascaded shift registers 110’”), wherein each shift register at different levels of the plurality of multi-level cascaded shift registers has a same configuration with a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal (Shin: Figs. 7, 9, each shift register at different levels of the plurality of multi-level cascaded shift registers has a same configuration with “a first clock signal terminal CLK2”, “a second clock signal terminal CLK1”; Park: Figs. 5-6, each shift register at different levels of the plurality of multi-level cascaded shift registers STG1 has a same configuration with “a first clock signal terminal GCLK1”, “a second clock signal terminal GCLK3”, and “a third clock signal terminal ECLK5”); 

each of the plurality of multi-level cascaded shift registers includes a shift signal output terminal and a scan signal output terminal (Shin: Figs. 4, 6, 9, each of the plurality of multi-level cascaded shift registers includes “a shift signal output terminal 211” and “a scan signal output terminal S1i”); 
each pixel circuit of the plurality rows of pixel circuits includes a first scan terminal and a second scan terminal (Fig. 7, each pixel circuit of the plurality rows of pixel circuits includes “a first scan terminal S11” and “a second scan terminal S21”); 
the shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the first scan terminal of a corresponding row of pixel circuits by a first scan line (Figs. 7, 9, the shift signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the first scan terminal of a corresponding row of pixel circuits by “a first scan line S21”); and 
the scan signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the second scan terminal of a corresponding row of pixel circuits by a second scan line (Shin: Figs. 7, 9, the scan signal output terminal of each of the plurality of multi-level cascaded shift registers is connected to the second scan terminal of a corresponding row of pixel circuits by “a second scan line S11”), 
wherein phases of a first voltage signal at the shift signal output terminal and a second voltage signal at the scan signal output terminal of each of the plurality of multi-level cascaded shift registers are always opposite (Fig. 4, 9, phases of “a first voltage 
As to claim 15: Claim 15 is a dependent claim of claim 14. The prior arts Shin and Park further disclose each shift register of the plurality of multi-level cascaded shift registers comprising: 
an input circuit, including a first control terminal electrically connected to a first clock signal terminal of the shift register; a second control terminal electrically connected to a second clock signal terminal of the shift register, wherein a shift signal input terminal of the shift register is electrically connected to a shift signal output terminal of an upper-level shift register; a first signal input terminal electrically connected to a first power source terminal of the shift register; a second signal input terminal electrically connected to a second power source terminal of the shift register; and a first output terminal electrically connected to a first node and a second output terminal electrically connected to a second node, to control potentials of the first node and the second node (Shin: Figs. 6, 9, “an input circuit 31”, including “a first control terminal 303” electrically connected to a first clock signal terminal CLK2” of the shift register; “a second control terminal 302” electrically connected to “a second clock signal terminal CLK1” of the shift register, wherein “a shift signal input terminal of the shift register ST2” is electrically connected to “a shift signal output terminal 211” of “an upper-level shift register ST1”; “a first signal input terminal 304” electrically connected to “a first power source terminal VGH” of the shift register; “a second signal input terminal 
a trigger output circuit, including a third signal input terminal electrically connected to the first power source terminal, a fourth signal input terminal electrically connected to the first clock signal terminal, a third control terminal electrically connected to the first node, a fourth control terminal electrically connected to the second node, and a shift signal output terminal electrically connected to a third node, a first scan line and a shift signal input terminal of a lower-level shift register, respectively (Shin: Figs. 6, 9, “a trigger output circuit 330”, including a third signal input terminal electrically connected to the first power source terminal VGH, “a fourth signal input terminal 303” electrically connected to “a first clock signal terminal CLK2”, a third control terminal electrically connected to the first node N1, a fourth control terminal electrically connected to the second node N2, and “a shift signal output terminal 211” electrically connected to “a third node”, “a first scan line S21” and “a shift signal input terminal SP” of “a lower-level shift register ST3”, respectively); and 
an invert output circuit, including a fifth control terminal electrically connected to the third node, a sixth control terminal electrically connected to a second initialization terminal, a fifth signal input terminal electrically connected to the first power source terminal, a sixth signal input terminal electrically connected to the second power source terminal, and a scan signal output terminal electrically connected to a second scan line (Shin: Figs. 4, 9, “an invert output circuit 220”, including a fifth control terminal 
wherein the input circuit is configured to control the potentials of the first node and the second node to drive the trigger output terminal to output a first voltage signal to the first scan line and to drive the invert output circuit to output a second voltage signal to the second scan line; and the first voltage signal is different from the second voltage signal (Shin: Figs. 6, 9, wherein the input circuit is configured to control the potentials of the first node N1 and the second node N1 to drive the trigger output terminal to output “a first voltage signal So” to the first scan line S21 and to drive the invert output circuit 220 to output “a second voltage signal Sd” to the second scan line S11; and the first voltage signal is different from the second voltage signal; Abstract). In addition, the same motivation is used as the rejection of claim 15.
As to claim 16: Shin discloses each pixel circuit of the plurality row of pixel circuits includes a switch transistor, and the switch transistor is an N-type transistor having an active layer made of oxide (Fig. 8 shows each pixel circuit of the plurality row of pixel circuits includes a switch transistor, and the switch transistor is an N-type transistor having an active layer made of oxide; ¶0021, 0074).
As to claim 17: Shin discloses the display panel includes an organic light-emitting display panel (Figs. 7-8, the display panel includes an organic light-emitting display panel). 
As to claim 18: Shin discloses an electronic device, comprising the display panel according to claim 14 (Fig. 7, an electronic device, comprising the display panel according to claim 14).  
As to claim 19: Shin discloses one level shift register drives a row of pixel circuits (Fig. 7, one level shift register drives a row of pixel circuits);
the row of pixel circuits include a first scan terminal and a second scan terminal (Figs. 7, 9, “a first scan terminal S21 and “a second scan terminal S11”);  
the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits (Fig. 7 shows the first scan line is electrically connected to the first scan terminal of a corresponding row of pixel circuits and the second scan line is electrically connected to the second scan terminal of a corresponding row of pixel circuits).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al (US 2018/0190204 A1), in view of PARK et al (US 2015/0138180 A1), as applied to claim 19 above, and further in view of HU et al (CN 105321490 B).
As to claim 20: Shin and Park do not expressly disclose the one level shift register also drives a next row of pixel circuits corresponding to a lower-level shift register; the shift signal output terminal is also electrically connected to a third scan line; 
Response to Arguments
Applicant’s arguments on January 13, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693